—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered February 24, 1994, convicting defendant, after a jury trial, of attempted robbery in the first degree and criminal possession of a weapon in the fourth degree, and sentencing her, as a second felony offender, to concurrent prison terms of 4 to 8 years and 1 year, respectively, unanimously affirmed.
The trial court appropriately declined to recuse itself from the resettlement proceeding and properly resettled the transcript. The only rational inference that may be drawn from the evidence is that the challenged portions of the court’s charge represented transcription errors. Concur—Ellerin, J. P., Wallach, Nardelli and Mazzarelli, JJ.